COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER REINSTATING APPEAL

Appellate case name:      Charles R. Jones v. The State of Texas

Appellate case number:    01-18-01079-CR

Trial court case number: 1510058

Trial court:              179th District Court of Harris County

        This appeal was abated for appointment of new counsel to file a merits brief. A
supplemental clerk’s record has been filed demonstrating that new counsel has been appointed.
Appellant’s counsel has filed a motion for an extension of time to file the brief and subsequently
filed the brief on December 14, 2020. Accordingly, we reinstate the appeal on the court’s active
docket. We grant the extension motion and deem the brief timely filed on the date of this order.
Appellee’s brief shall be due 30 days from the date of this order.
       It is so ORDERED.

Judge’s signature: ____/s/ Sarah B. Landau_____
                               Acting individually

Date: ___December 17, 2020_____